Citation Nr: 1101948	
Decision Date: 01/18/11    Archive Date: 01/26/11

DOCKET NO.  09-14 058	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to an effective date earlier than September 17, 2007, 
for the grant of service connection for asbestosis with 
mesothelioma.


ATTORNEY FOR THE BOARD

T. L. Anderson, Associate Counsel


INTRODUCTION

The Veteran had active service from August 1960 to April 1964.  

This matter comes before the Board of Veterans' Appeals (BVA or 
Board) from a July 2008 rating decision by the above Department 
of Veterans Affairs (VA) Regional Office (RO).


FINDINGS OF FACT

A claim of entitlement to service connection for asbestosis was 
received by the RO on September 17, 2007; no evidence of record 
indicates the receipt of any formal or informal claims prior to 
that date.


CONCLUSION OF LAW

The criteria for an effective date earlier than September 17, 
2007, for the grant of service connection for asbestosis with 
mesothelioma have not been met.  38 U.S.C.A. §§ 5103, 5103A, 
5107, 5110 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.155, 
3.160, 3.400 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's 
duty to notify and assist claimants in substantiating their 
claims for VA benefits, as codified in pertinent part at 38 
U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 
C.F.R. §§ 3.102, 3.159, 3.326(a) (2010).

The Veteran's claim here arises from his disagreement with the 
effective date of the initial grant of service connection.  
Judicial precedent holds that, once service connection is 
granted, the claim has been substantiated, additional notice is 
not required, and any defect in previous notice is not 
prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 
2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, 
no further notice, beyond that afforded in the context of the 
Veteran's initial claim for service connection, is needed under 
the VCAA.

With regard to VA's duty to assist, VA obtained the Veteran's 
service treatment records (STRs) and service personnel records, 
the Veteran submitted private treatment records, and the Veteran 
was afforded a VA examination in May 2008.

The Board finds that that no additional assistance is required to 
fulfill VA's duty to assist the appellant.  Smith v. Gober, 14 
Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela 
Cruz v. Principi, 15 Vet. App. 143 (2001).

II.  Earlier Effective Date Claim

A.  Applicable Law

The assignment of effective dates of awards is generally governed 
by 38 U.S.C.A. § 5110; and 38 C.F.R. § 3.400.  Unless 
specifically provided otherwise, the effective date of an award 
based on an original claim, a claim reopened after final 
adjudication, or a claim for increase, of compensation, 
dependency and indemnity compensation, or pension, "shall be 
fixed in accordance with the facts found, but shall not be 
earlier than the date of receipt of application therefor."  38 
U.S.C.A. § 5110(a).  The implementing regulation clarifies this 
to mean, except as otherwise provided, the effective date of an 
evaluation and award of pension, compensation, or dependency and 
indemnity compensation based on an original claim, a claim 
reopened after final disallowance, or a claim for increase will 
be the date of receipt of the claim or the date entitlement 
arose, whichever is later.  38 C.F.R. § 3.400.

It is the Board's responsibility to evaluate the entire record on 
appeal.  See 38 U.S.C.A. § 7104(a).  When there is an approximate 
balance in the evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court of 
Appeals for Veterans Claims held that an appellant need only 
demonstrate that there is an "approximate balance of positive 
and negative evidence" in order to prevail.  The Court has also 
stated, "It is clear that to deny a claim on its merits, the 
evidence must preponderate against the claim."  Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert.

B.  Facts and Analysis
 
The Veteran filed a claim for service connection for asbestosis 
in September 2007.  Service connection was initially denied in a 
January 2008 rating decision.  However, after receiving 
additional evidence from the Veteran, the RO granted service 
connection for asbestosis with mesothelioma in a July 2008 rating 
decision.  A 30 percent disability rating was assigned, effective 
from September 17, 2007, the date the Veteran's initial claim was 
received.  The effective date assigned in the July 2008 rating 
decision is the subject of this appeal.  

The Veteran has contended, in his August 2008 Notice of 
Disagreement and April 2009 VA Form 9, that he is entitled to an 
earlier effective date, because he did not know that he could 
apply for VA benefits when the symptoms of his asbestosis began.  
Specifically, he requests an effective date of August 30, 1999.  

The Board has reviewed the record to determine whether there is 
any testimonial evidence in the claims file that can be construed 
as a claim for service connection prior to September 17, 2007, 
and thus allow for an earlier effective date.  In this regard, 
any communication or action, indicating an intent to apply for 
one or more benefits under the laws administered by VA, from a 
claimant, his or her duly authorized representative, a Member of 
Congress, or some person acting as next friend of a claimant who 
is not sui juris may be considered an informal claim.  Such 
informal claim must identify the benefit sought.  38 C.F.R. § 
3.155.

After reviewing the record, the Board concludes that there is no 
record of any communication or action, by or on behalf of the 
Veteran, prior to September 17, 2007, which indicated an intent 
to pursue a claim of entitlement to service connection for 
asbestosis.

The Board is aware that, under 38 C.F.R. § 3.157, a report of 
examination or hospitalization by VA or uniformed services will 
be accepted as an informal claim for benefits.  However, the 
provisions of 38 C.F.R. § 3.157 apply only after a formal claim 
for compensation or pension has been allowed or compensation 
disallowed because the disability is not compensable.  In other 
words, section 3.157 applies to a claim for an increased 
disability rating, not a claim for service connection.

In this case, the Veteran did not have any service-connected 
disabilities prior to the grant of service connection which was 
made in the July 2008 rating decision.  Thus, there was no 
service connection in effect for any disability prior to 
September 2007, and 38 C.F.R. § 3.157 is not applicable here as 
to the instant issue.  

The RO received the Veteran's original application for disability 
compensation for asbestosis (VA Form 21-526) on September 17, 
2007.  Thus, that date serves as the date of claim.  Treatment 
records reveal pulmonary problems since at least 1999.  However, 
determination of an exact date upon which entitlement arose is 
not required in order to conclude that the September 17, 2007, 
date selected by the RO is the earliest possible effective date.  
The reason for this is that, if the entitlement arose prior to 
September 17, 2007, then the date of claim would be the later of 
the two, and hence the correct effective date as provided by 38 
C.F.R. § 3.400(b)(2).  

The Board does appreciate the sincere argument of the Veteran 
that he would have filed his claim several years earlier, but did 
not know he was eligible for benefits for his lung disorder.  
However, sympathetic though we may be, the Board is bound by the 
law and is without authority to grant benefits, even on what 
might be asserted as an equitable basis, where it is contrary to 
law.  See 38 U.S.C.A. §§ 503, 7104; see also Harvey v. Brown, 6 
Vet. App. 416, 425 (1994).

In summary, the currently assigned effective date of September 
17, 2007, is appropriate and there is no basis for an award of 
service connection for asbestosis with mesothelioma prior to that 
date.  Because the preponderance of the evidence is against the 
claim, the benefit-of-the-doubt rule is not applicable, and the 
appeal must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. 
§ 3.102; Gilbert, 1 Vet. App. at 53 (1990). 


ORDER

Entitlement to an effective date earlier than September 17, 2007, 
for the grant of service connection for asbestosis with 
mesothelioma is denied.



____________________________
ANDREW J. MULLEN 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


